NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
\ _ _
IN RE KYOCERA COMMUNICATIONS, INC.
and KYOCERA WIRELESS CORP.,
Petiti0ners.
Miscel1ane0us Docket No. 950
On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Texas in case no.
09-CV-0203, Magistrate Judge John D. Love.
ON PETITION FOR WRIT OF MANDAMUS
ORDER
Ky0cera Con1muni.cations, Inc. et al. (Kyocera) submit
a petition for a writ of mandamus to direct the United
States District Court for the Eastern District of Texas to
(1) vacate its orders denying Kyocera’s motions to sever
claims and to transfer venue, and (2) direct the Texas
district court to transfer the case to the United States
District Court for the Southern District of California.
Upon consideration thereof,

2
IT ls ORDERED THAT:
Fractus, S.A. is directed to respond no later than Au-
gust 2, 2010.
FoR THE CoURT
gm 16 2010
/s/ J an Horba1y
Date J an Horbaly
Clerk
cc: David C. D0y1e, Esq.
Max L. Tribble, Jr., Esq.
C1erk, United States District Court for the Eastern
District Of Texas ~
s19
FlLED
u.s. com 0F APPEAl.s Fo
1HEFensnALcmcu1r
JUL 1 6 2010
JAN HORBALY
0l£RK
R